307 So. 2d 505 (1975)
Harry SHONER et al., Appellants,
v.
The CONCORD FLORIDA, INC., a Corporation, etc., et al., Appellees.
Nos. 74-612, 74-622.
District Court of Appeal of Florida, Third District.
February 4, 1975.
Spence, Payne & Masington, Miami, Joe N. Unger, Miami Beach, for appellants.
Sam Daniels, Michael P. Weisberg, Miami, for appellees.
Before PEARSON and NATHAN, JJ., and CHARLES CARROLL (Ret.), Associate Judge.
PER CURIAM.
Each of these appeals, consolidated here for all appellate purposes, raises the same issue, that is: whether a city may be held liable for an injury to an individual upon an allegation that the city failed properly to enforce a city ordinance. The trial court answered the question in the negative. The appeals are affirmed upon authority of Modlin v. City of Miami Beach, Fla. 1967, 201 So. 2d 70. See also Modlin v. Washington Avenue Food Center, Fla. App. 1965, 178 So. 2d 596.
Affirmed.